Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rose C. Powell appeals the district court’s order dismissing her 42 U.S.C. § 1988 (2006) complaint for failure to state a claim. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Powell’s informal brief does not challenge the basis for the district court’s disposition, she has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment and deny Powell’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.